Braley, J.
The plaintiffs’ action is for rent, and also for “ incandescent electric lights, steam heating, horse power and water ” furnished by them to the defendants, according to the terms of a written lease, purporting to be made and entered into January 1, 1898, between “ Golding and Company ” and “Miles F. Brennan & Company.” If the plaintiffs are entitled to recover, the amount does not seem to be disputed.
The stipulations as to steam heat, incandescent electric light and “power for elevator” were not within the terms of the original lease but in an independent clause written below the signatures of the parties, unsigned, and not referred to in the body of the instrument; the answer of the defendants denied that they covenanted to pay therefor, but from the agreed statement of facts and evidence at the trial, as well as from the defendants’ brief, it does not appear that this was insisted upon, and we consider the case as presented by the parties.
The Superior Court found in favor of the plaintiffs, and the case is here on the exceptions of the defendants to the refusal of the judge to give certain rulings requested by them.
The signing of the lease by Dennison and Brennan for their respective firms appears to have been without any previous authority given them by the copartners of each, and if the transaction had gone no farther would not have been sufficient to bind either firm. Cady v. Shepherd, 11 Pick. 400, 406. But the evidence shows that, after the signing of the lease in the firm name of each copartnership, the defendant firm entered into occupation and possession of the premises described in the lease, paid the rent therein reserved and according to its terms, and used the light, heat, power and water furnished and supplied them by the plaintiffs, while the plaintiff firm opened an account on its books for the rent accruing under the lease, directed its bookkeeper to make out bills therefor, and collect and receive the same of the defendants. From this evidence it might be found that by the common course of business and dealing between the parties each partnership had ratified the execution of, and had accepted and acted under, the lease.
It was a question of fact to be determined at the trial whether the evidence was sufficient to show such acceptance and ratifica*289tian of the lease and its terms, and this has been found against the defendants.
If the defendants elected to enter into possession and occupation of the demised premises they became liable to pay the rent to the plaintiffs, who had accepted the lease and claimed under it. Carroll v. St. John's Catholic Total Abstinence Society, 125 Mass. 565, 566. Burkhardt v. Yates, 161 Mass. 591, 593. And it makes no difference that the individual names of the members of each firm are not set out in the lease, but only the firm name given, as subsequent ratification made it binding upon the members of each firm as though their names had been written in the body of the instrument. Dillon v. Brown, 11 Gray, 179. Butterfield v. Hemsley, 12 Gray, 226.
Whether the forming of the corporation, which included the defendant Brennan as one of the incorporators, and taking over the assets of the defendant firm and the acceptance by the plaintiffs therefrom of the rent reserved in the lease was a substitution of tenants or release of the defendants would depend upon the fact, among other things, whether the plaintiffs accepted and agreed to the substitution of the corporation as a tenant, and party to the contract in place of the defendant firm ; and upon this issue the finding is against the defendants. Carpenter v. Pocasset Manuf. Co. 180 Mass. 130, 133, ad finem.
It follows that the first ruling requested, that upon all the evidence the plaintiffs could not recover, was properly refused, as there was evidence which, if believed, was sufficient to show ratification and acceptance of the lease by the plaintiff and defendant firms.
The third, fourth, fifth, sixth and ninth requests therefore become immaterial. The seventh, eighth and tenth requests are not correct in law, and were properly refused. Russell v. Annable, 109 Mass. 72, 74. New England Dredging Co. v. Rockport Granite Co. 149 Mass. 381. Burkhardt v. Yates, ubi supra.
Whether the plaintiffs should have been permitted to amend their declaration or ordered to elect as to which count they would rely on at the trial, was within the discretion of the presiding judge, and does not appear to have been wrongly exercised. Brady v. Ludlow Manuf. Co. 154 Mass. 468, 471.

Exceptions overruled.